Jose Flores as Next Friend of
                                                                             /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 9, 2014

                                   No. 04-13-00888-CV

     SPECIALTY SELECT CARE CENTER OF SAN ANTONIO LLC d/b/a Casa Rio
                   Healthcare and Rehabilitation ("Casa Rio"),
                                   Appellant

                                            v.

                       Jose FLORES as Next Friend of Julie Flores,
                                      Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-04577
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice

        Appellant’s motion to stay trial court proceedings is GRANTED. We ORDER all trial
court proceedings stayed pending resolution of this interlocutory appeal.




                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court